The contract for the sale of a large amount of granite for use as crushed stone at ten cents a cubic yard may not be said to be imprudent or unbusinesslike, for at least except to a very limited extent it was not suitable and could not be sold for building stone and the contract required the removal of the stone from a position where it was an actual detriment to the quarry. For the use of the quarry under this contract the defendants should be chargeable only for the moneys received thereunder. Three hundred yards of granite intended and suitable for use in a school building were in addition removed from the quarry with the defendants' permission and the defendants have accounted for payments received therefor at the same rate, though granite suitable for building stone was worth fifty-five cents a cubic foot, and there is evidence that it could be sold in small quantities at that price. The defendants are chargeable with the difference between the amount received and this value, or $4,425 with interest from October 15, 1907, on account of stone delivered to Renza. To this extent the judgment appealed from should be modified, and as so modified affirmed, without costs to either party. In other respects we find no error.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE, ANDREWS and LEHMAN, JJ., concur.
Judgment accordingly. *Page 638